DE MUNIZ, S. J.,
concurring.
The majority correctly characterizes petitioner’s post-conviction claim, “that trial counsel’s failure to raise a hearsay objection to Collingham’s testimony that the bouncer had described petitioner as the ‘aggressor’ when Collingham first arrived on the scene violated his constitutional right to the adequate and effective assistance of counsel.” 274 Or App at 232.1 concur in the majority’s answer to that specific claim and the judgment. I write separately to comment on two issues regarding the admissibility and the consideration by a jury of out-of-court statements — like the statement admitted here — not offered to prove the truth of the matter asserted.
*235The first issue has to do with the relevance of the so-called effect-on-the-listener statements. Every statement has an effect on the mind of those who hear it; therefore, there is always an argument to be made that an out-of-court effect-on-the-listener statement is admissible because it qualifies as “not hearsay.” However, an out-of-court statement is not hearsay only if it is (a) relevant, and (b) offered to show the statement’s effect upon the listener’s state of mind. Laird C. Kirkpatrick, Oregon Evidence § 801.01 [3] [d], 705 (6th ed 2013); see, e.g., State v. West, 145 Or App 322, 325, 930 P2d 858 (1996) (police officer could testify to instruction given by another officer to show the instruction’s effect on defendant); see also State v. Hren, 237 Or App 605, 607, 241 P3d 1168 (2010) (“Statements that are relevant to show their effect on a listener are not hearsay.”). Stated another way, an out-of-court statement may be offered to show that the making of that statement had some effect on the person who heard the statement if that person’s state of mind is relevant to an issue in the case. See State v. Thomas, 167 Or App 80, 83-84, 1 P3d 1058 (2000) (trial court erred in excluding as hearsay witness’s out-of-court statement offered to prove the effect on the defendant, one of the listeners). Not every out-of-court effect-on-the-listener statement is relevant to an issue in a case. For example, a police officer’s state of mind is seldom relevant to an issue in a criminal case. Thus, when dealing with so-called “effect-on-the-listener,” or state-of-mind statements, the question, “Is it relevant?” is just as important as the question, “Is it hearsay?” G. Michael Fenner, The Hearsay Rule 331-32 (3d ed 2013).
The second issue involves a jury’s consideration of out-of-court statements offered not for the truth of the content of the statement. Generally, out-of-court statements— like the one admitted in this case, purportedly to show the statement’s effect on the listener’s state of mind — are not substantive evidence of the truth of any facts contained in the statement, and a jury should be instructed on the limited use of that evidence. See State v. Derryberry, 270 Or 482, 528 P2d 1034 (1974) (trial court erred in admitting witness’s prior inconsistent statement as evidence of the truth of matter asserted in the statement, rather than solely for impeachment purposes).
*236In petitioner’s trial, the jury was not instructed that the bouncer’s identification of petitioner as the aggressor could not be considered for the truth of whether petitioner was the aggressor as the state claimed or acted in self-defense as petitioner claimed. Stated another way, the jury was never instructed that it could consider Collingham’s testimony about the bouncer’s statement only for the purpose of explaining why Collingham handcuffed petitioner upon arriving at the scene, and could not consider the statement as substantive evidence supporting the state’s claim that petitioner was the aggressor and did not act in self-defense. See State v. Goodwin, 136 Or App 356, 361, 902 P2d 131 (1995), rev den, 322 Or 490 (1996) (“Although defendant argues that *** impeachment evidence cannot be viewed as substantive evidence, she did not object to that evidence and, in the absence of an objection, the jury was not limited in how it could consider the evidence.”).
Although, as the majority correctly concludes, the failure to give such an instruction in this case is not before us, I would note that, in the appropriate context, neither the state nor the defendant should overlook the importance of an instruction properly limiting a jury’s consideration of a witness’s out-of-court statement not admitted for the truth of facts contained in the statement.